     Case 4:20-cv-02604 Document 29 Filed on 04/21/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Joshua Sprague

v.                                           Case Number: 4:20−cv−02604

Ed's Precision Manufacturing, LLC




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Lee H Rosenthal
PLACE:
by video
United States District Court
515 Rusk Ave
Houston, TX
DATE: 5/5/2021

TIME: 02:30 PM
TYPE OF PROCEEDING: Docket Call


Date: April 21, 2021
                                                        Nathan Ochsner, Clerk
